Citation Nr: 9913108	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-17 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cirrhosis of the 
liver secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

Given the Board's determination, in this decision, that new 
and material has been submitted to reopen the claim for 
service connection for PTSD, the issue of service connection 
for cirrhosis of the liver as secondary to PTSD must be held 
in abeyance until it has been determined whether the veteran 
will receive service connection for PTSD. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a March 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for PTSD; after being notified of 
the decision and his appellate and procedural rights, the 
veteran did not file an appeal.  

3.  Evidence added to the record since the March 1995 rating 
decision bears directly and substantially upon the subject 
matter now under consideration (i.e., whether the veteran has 
PTSD as a result of service) and, when considered alone or 
together with all of the evidence, both old and new, has 
significant effect upon the fact previously considered.



CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which found that new and 
material had not been submitted to reopen a claim of service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d) (1998).

2.  Evidence received since the March 1995 rating decision is 
new and material to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the March 1995 rating 
decision will be briefly summarized as follows:

The service medical records are negative for complaint, 
history or finding of a psychiatric disorder. 

VA psychiatric examination in September 1986 resulted in a 
diagnosis of mixed personality disorder.  

In a November 1986 rating decision, the RO denied service 
connection for PTSD.  The veteran did not file an appeal.  

VA medical records dated from September 1990 to January 1991 
show treatment for alcohol abuse and depression.  There was 
no diagnosis of PTSD shown.  

Received in March 1994 was a report of private psychological 
evaluation, dated in October 1990, which included a diagnosis 
of PTSD.  

VA psychiatric examination in October 1994 resulted in a 
diagnosis of dysthymic disorder.  The examiner indicated that 
the history elicited from the veteran was not sufficient to 
support a diagnosis of PTSD.  

In a March 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for PTSD.  That month, the RO 
notified the veteran of the adverse decision and his 
appellate and procedural rights, but he did not file an 
appeal.  

In September 1996, the veteran sought to reopen the claim for 
service connection for PTSD.  

Analysis

A.  New and Material

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light the holding in Hodge, 
the Board is now required to analyze newly submitted evidence 
according to the standard outlined in 38 C.F.R. § 3.156(a).  
Further, the Court held, in Fossie v. West, 12 Vet.App. 1 
(1998), that the standard articulated in 38 C.F.R. § 3.156(a) 
is less stringent that one previously employed by Colvin.  
Therefore, the Board determines that no prejudice will result 
to the appellant by the Board's consideration of this matter.

As previously noted, the RO found that new and material 
evidence had not been presented to reopen a claim for service 
connection for PTSD in a March 1995 rating decision.  That 
decision was predicated on a finding that the evidence did 
not show a diagnosis of PTSD.  The veteran was provided 
notice of this adverse decision and of her appellate rights, 
but an appeal was not initiated.  38 U.S.C.A. §§ 7105(a), 
(b)(1); 38 C.F.R. §§ 20.200, 20.302(a).  Therefore, the March 
1995 rating decision became final when the appellant did not 
file a notice of disagreement (NOD) within one year of the 
date of mailing of the notice of that unfavorable 
determination.  38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In reviewing the evidence that has been received since the 
March 1995 rating decision, the Board notes that among the 
evidence is a report of private psychiatric evaluation in 
August 1996, wherein the physician diagnosed PTSD. 

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim.  Specifically, the Board finds that this evidence was 
not before the RO in 1995, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for PTSD.  To this extent, the 
appeal is granted.

B.  Well-Grounded Claim

Next, the Board finds that the August 1996 psychiatric 
examination report is sufficient evidence to the find the 
veteran's claim for PTSD is well-grounded.  In this context, 
the Board observes that the August 1996 psychiatric 
examination report indicates a plausible relationship between 
the diagnosis of PTSD and the veteran's period of active 
service.  See Mattern v. West, __ Vet.App. __ (1999), No. 96-
1508 slip op. at 6  (U.S. Vet. App. Feb. 23, 1999) (This 
relationship need not be conclusive, but only plausible for 
purposes of establishing a well-grounded claim).  However, as 
will be explained in the remand portion of this decision, 
additional development in accordance with the VA's duty to 
assist under 38 U.S.C.A. § 5107(a) must be accomplished 
before the Board can proceed to evaluating the merits of this 
claim.  See Elkins and Winters, both supra.



ORDER

New and material having been submitted, the claim for service 
connection for PTSD is reopened.  


REMAND

The veteran claims that he has PTSD as a result of his 
service in Vietnam.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman's Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  If the claimed stressor is unrelated 
to combat, the veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Recently, the 
Court held that there is no requirement that such 
corroboration must be found in the service records.  However, 
the credible supporting evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163, 166 
(1996).

In addition, the Court has articulated that, in addressing 
claims for service connection for PTSD, consideration must 
first be given to the evidence required to demonstrate the 
existence of an alleged stressful event, and then, if such 
stressor is found, a determination as to whether the 
stressful event is of the quality required to support a 
diagnosis of PTSD.  Zarycki v. Brown 6 Vet. App. 91 (1993).  
Although formerly the matter of the sufficiency of the 
stressor was a matter of law, it is now a medical question.  
See Cohen v. Brown, 10 Vet.App. 128 (1997); West v. Brown, 7 
Vet.App. 70, 79 (1994) (holding that the sufficiency of the 
stressor is a medical determination and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence).  In light of 
the fact that the claim has been reopened, it must remanded, 
so that verification of the alleged stressful events may be 
undertaken in the manner prescribed in the Cohen decision.  
Id. at 142-43.

In this case, the veteran's DD 214 shows that he had one year 
of foreign service in Vietnam and received several 
decorations, including the Vietnam Service Medal, the Vietnam 
Campaign Medal and the National Defense Service Medal.  The 
service records show that he served with the 84th Engineering 
Battalion in Vietnam which was assigned to the 937th Group, a 
combat unit.  His military specialty was carpentry.  

The clinical evidence of record reveals various psychiatric 
diagnoses, to include anxiety neurosis, depression and PTSD.  
The Board notes that the diagnosis of PTSD is based on 
events, as reported by the veteran, that have yet to be 
verified.  In order to ensure a fair disposition of the 
veteran's claim, the Board believes that further development 
would be helpful, to determine whether the veteran does 
indeed have PTSD as a result of his military service.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should request from the 
veteran a comprehensive statement 
containing as mush detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific date on which the alleged 
stressful event(s) occurred during 
service, the location, the units 
involved, the number and names of any 
casualties, and any other identifying 
information concerning any other 
individual involved in the event(s), 
including their name, rank, unit 
assignment, or any other identifying 
detail.  The veteran should be informed 
that this information is vitally 
necessary to obtain supportive evidence 
of the alleged stressor events and that 
he must be as specific as possible 
because without such details, an adequate 
service for verifying information may not 
be conducted.

3.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 so that it can 
provide any information which might 
corroborate the stressors claimed by the 
veteran.

4.  Following the above, the RO must make 
a specific determination as to whether 
the veteran's alleged stressors actually 
occurred in service and, if so, the 
nature of the stressor(s).  The RO must 
also make a specific finding as to 
whether the veteran engaged in combat.  
See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  If the RO determines 
that the record establishes the existence 
of a stressor or stressors during 
service, the RO must identify the 
stressor(s) established by the record.

5.  If and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors during 
service, through combat or otherwise, the 
appellant should to be accorded a PTSD 
examination by a psychiatrists in order 
to determine the diagnoses of all 
psychiatric disorders that are currently 
present, to specifically include PTSD.  
The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  The RO 
must specify for the examiner the in-
service stressor or stressors that the RO 
has determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor during service of PTSD.  The 
examiner should specify (1) whether the 
in-service stressor(s) was sufficient to 
produce PTSD DSM-III-R or DSM-IV; (2) 
whether the remaining diagnostic criteria 
to support a diagnosis of PTSD under DSM-
III-R or DSM-IV have been satisfied; and 
(3) whether there is a link between 
current symptomatology and stressors in 
service whose existence has been 
established.  An opinion with reasons 
should be rendered as to whether any 
other psychiatric disabilities that are 
believed to be present are related to the 
appellant's military service. The 
examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this examination.  The claims 
folder and a copy of this remand must be 
made available to the examiners for their 
review prior to the examination.

6.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.

7.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
in accordance with 38 C.F.R. § 3.304(f) 
and the Court's decisions in Moreau, 
Dizoglio, Zarycki and West.  The RO 
should also readjudicate the issue of 
service connection for cirrhosis of the 
liver as secondary to PTSD.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his representative should be given a 
reasonable period of time in which to 
reply.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

